                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:12-cr-289-MOC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                               ORDER
REGINALD ANTHONY HUNTER,               )
                                       )
                  Defendant.           )
_______________________________________)

          THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 61). Defendant, a 57-year-old black male currently

incarcerated at FCI Williamsburg in Salters, South Carolina, seeks a reduction of his sentence

based on the COVID-19 pandemic. Defendant seeks release based on his age and various medical

conditions that he contends make him more susceptible to contracting COVID-19.

          Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” The Court notes

that the BOP denied Defendant’s request on April 20, 2020, finding that his circumstances do not

warrant granting him early release. (Doc. No. 61-1 at 5). Specially, the BOP stated in its denial

letter:

          This is in response to your Inmate Request to Staff, wherein you are requesting to
          be considered for early release pursuant to 18 U.S.C. 3582(c)(1)(A). You are
          requesting to be considered for a Compassionate Release based on Extraordinary
          and Compelling Circumstances. Specifically, you state you suffer from a “medical
          condition.” Further, you state you should receive a Reduction in Sentence based
          on “reasons described in subdivisions (A) through (C) of Sentencing Commission
          Policy Statements.”
          . . . [M]edical staff have determined that you do not meet the criteria under
          Debilitated Medical Condition. The medical evaluation concluded that you do not
          meet the criteria required by the Program Statement of being capable of only limited
          self-care or being confined to a bed or chair more than 50 percent of waking hours.
          The evaluation concluded that all of your conditions are controlled through




            Case 3:12-cr-00289-MOC Document 62 Filed 07/22/20 Page 1 of 2
         medication. Additionally, you are capable of performing activities of daily living
         (ADL) without assistance and are capable of carrying out self-care.
         Changes in Sentencing Guidelines do not constitute “extraordinary and compelling
         circumstances” that would warrant consideration for a Reduction in Sentence.

(Id.).

         This Court finds, as did the BOP, that Defendant has not established extraordinary and

compelling reasons to warrant a sentence reduction at this time. Defendant has not submitted

evidence to the Court showing that he has an increased health risk from COVID-19. As the Third

Circuit has recognized, “the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release.” United

States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020). For these reasons,

the motion is denied.

                                             ORDER

         IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 61), is DENIED.




                                           Signed: July 22, 2020




           Case 3:12-cr-00289-MOC Document 62 Filed 07/22/20 Page 2 of 2
